Sgott, J.
(concurring).— In my opinion the interlocutory judgment in the Supreme Court was not the judgment intended by the stipulation, which provided that the present action should not be brought to trial until the Supreme Court action shall have been settled or have been brought to trial and proceeded to judgment upon complaint and answer. To construe the stipulation in the manner contended for by the plaintiff would be to undo all that was sought to be effected by the negotiations which led to the making of the stipulation.
Order affirmed, with costs.